82010: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32323: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82010


Short Caption:RIZVI VS. U.S. BANK NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A810852Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/12/2020 / Young, JaySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantAli Z. RizviMichael N. Beede
							(The Law Office of Mike Beede, PLLC)
						


AppellantScherezade RizviMichael N. Beede
							(The Law Office of Mike Beede, PLLC)
						


RespondentU.S. Bank National AssociationRex D. Garner
							(Former)
						
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/13/2021OpenRehearing PetitionAppellant


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/29/2020Filing FeeFiling Fee Due.  (SC)


10/29/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-39590




10/29/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-39592




10/29/2020Filing FeeE-Payment $250.00 from Michael N. Beede. (SC)


11/02/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-39851




11/12/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young. (SC)20-41375




11/23/2020Docketing StatementFiled Appellants' Docketing Statement Civil Appeals. (SC)20-42639




12/11/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for February 5, 2021, at 9:00 AM via Bluejeans videoconferencing. (SC)20-45136




02/05/2021Notice/IncomingFiled Notice of Disassociation of Rex D. Garner, Esq.  (SC)21-03612




02/05/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-03622




02/10/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-03962




02/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/17/20. To Court Reporter: Susan Schofield. (SC)21-05355




05/10/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: May 25, 2021. (SC)21-13284




05/25/2021AppendixFiled Appellants' Appendix to Opening Brief. Volume 1. (SC)21-15008




05/25/2021AppendixFiled Appellants' Appendix to Opening Brief. Volume 2. (SC)21-15010




05/25/2021BriefFiled Appellants' Opening Brief. (SC)21-15011




06/23/2021BriefFiled Respondent's Answering Brief. (SC)21-18143




06/30/2021BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Respondent and Affirmance of the District Court's Judgment. (SC)21-18839




07/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: August 6, 2021. (SC)21-20925




08/05/2021MotionFiled Appellants' Motion to Extend Deadline to File Reply Brief. (SC)21-22800




08/10/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until August 23, 2021, to file and serve the reply brief.  (SC)21-23206




08/23/2021BriefFiled Appellants' Reply Brief. (SC)21-24609




08/24/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "We therefore affirm the district court's judgement." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-32323




11/23/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' petition for rehearing due: December 13, 2021. (SC)21-33704





Combined Case View